Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-16 and 18-20 in the reply filed on 11/10/2020 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 6 and 11-14 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Diez et al (2007/0284351).
For claim 1, Diez teaches an electric arc-welding welding head (fig.1) (abstract) comprising:
 	at least one fusible , continuously-fed hot wire electrode; a fusible, continuously-fed cold wire electrode (60a and 60b as shown in fig.1); and
a contact device (20 as shown in fig.1) with an electrically insulated duct (30a as shown in fig.1) and at least one additional duct (30b as shown in fig.1), wherein the at least one hot wire electrode (60a as shown in fig.1) extends through the at least one additional duct (30a as shown in fig.1) and the cold wire electrode (60b as shown in fig.1) extends through the electrically insulated duct so that the cold wire electrode is electrically insulated from the at least one hot wire electrode (60a as shown in fig.1) (par.23).
 	For claim 2, Diez further teaches wherein, during a welding operation, the at least one hot wire electrode is melted by an arc and the cold wire electrode is melted by one or more of: a weld pool generated by melting the at least one hot wire electrode; and heat generated when melting the at least one hot wire electrode (60a as shown in fig.1) (par.28, lines 1-15).
 	For claim 3, Diez further teaches wherein the weld pool melts the cold wire electrode via resistance heating (par.44, lines 1-10).
 	For claim 6, Diez further teaches further comprising: a wire feeder unit for feeding the at least one hot wire electrode (the wires 60a and 60b are fed to the welding heads 21) towards the contact device (20 as shown in fig.1), the wire feeder unit including an electrically insulating portion for the cold wire electrode that electrically insulates the cold 
 	For claim 11, Diez further teaches wherein the contact device (20 as shown in fig.1) includes a tip (61 as shown in fig.4a) and the electrically insulated duct extends longitudinally through the contact device to provide an outlet for the cold wire electrode at an opening provided by the tip of the contact device (par.25).
 	For claim 12, Diez further teaches wherein the outlet is disposed in a central position of within the opening of the tip (61 as shown in fig.4a) (par.45, lines 1-10).
 	For claim 13, Diez further teaches wherein the outlet is disposed in an eccentric position within the opening of the tip (61 as shown in fig.4a) (par.39, lines 1-10).
 	For claim 14, Diez further teaches wherein the electrically insulated duct comprises an electrically insulating tube (30a and 30b wire guides as shown in fig.1) (par.22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 7-10, and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diez et al (2007/0284351) in views of Offer (5714735).
 	Diez teaches all the limitation as previsouly set forth except for, claim 4, a wire straightening unit for straightening the at least one hot wire electrode, the wire straightening unit including an electrically insulating portion for the cold wire electrode that electrically insulates the cold wire electrode from the at least one hot wire electrode while the wire straightening unit straightens the at least one hot wire electrode and for claim 5, wherein the wire straightening unit is a first wire straightening unit and the welding head further comprises: a second wire straightening unit for straightening the cold wire electrode.

It would have been obvious to one ordinary skill in the art to modify Diez with a wire straightening unit as taught by Offer in order to control the aiming consistency for each of the multiple fillers even with substantial amounts of "cast" in the filler shape after being unwound from a spool (Offer, abstract). 
 	For claim 7, Diez fails to teach wherein the wire feeder unit is a first wire feeder unit and the welding head further comprises: a second wire feeder unit for feeding the cold wire electrode towards the contact device.
	Offer further teaches wherein the wire feeder unit is a first wire feeder unit and the welding head further comprises: a second wire feeder unit for feeding the cold wire electrode towards the contact device (col.13, lines 1-7).

 	For claim 8, Diez fails to teach wherein the first wire feeder unit has a first speed control unit, the second wire feeder unit has a second speed control unit, and the first speed control unit and the second control unit separately control feed speeds of the at least one hot wire electrode and the cold wire electrode, respectively.
	Offer further teaches wherein the first wire feeder unit has a first speed control unit, the second wire feeder unit has a second speed control unit, and the first speed control unit and the second control unit separately control feed speeds of the at least one hot wire electrode and the cold wire electrode, respectively (col.8, lines 1-5). 
It would have been obvious to one ordinary skill in the art to modify Diez with control feed speeds as taught by Offer in order to increase the filler metal deposition rate by increasing the filler material feed rate without increasing the specific heat input (or alternately decreasing the heat input for a fixed filler feed rate), reduce the number of fill passes required, and therefore decrease the total welding or brazing time and cost (Offer, col.6, lines 34-40). 	
 	For claim 9, Diez fails to teach wherein the insulated portion of the first wire feeder unit receives the cold wire electrode from the second wire feeder unit via at least an 
 	Offer further teaches wherein the insulated portion of the first wire feeder unit receives the cold wire electrode from the second wire feeder unit via at least an electrically insulated wire conduit extending substantially between the second wire feeder unit and the first wire feeder unit (col.12, lines 60-68 to col.13, lines 1-6).
It would have been obvious to one ordinary skill in the art to modify Diez with a second wire feeder unit as taught by Offer in order to improve the melt-off efficiency at predetermined heat input levels, and therefore to increase the joining productivity (Offer, col.12, lines 59-61). 		
 	For claim 10, Diez fails to teach wherein the insulated portion of the first wire feeder unit receives the cold wire electrode directly from a wire straightening unit and the electrically insulated wire conduit extends between the second wire feeder unit and the wire straightening unit.
	Offer further teaches wherein the insulated portion of the first wire feeder unit receives the cold wire electrode directly from a wire straightening unit and the electrically insulated wire conduit extends between the second wire feeder unit and the wire straightening unit (col.7, lines 60-68 and col.13, lines 1-6).
It would have been obvious to one ordinary skill in the art to modify Diez with a wire straightening unit as taught by Offer in order to control the aiming consistency for 
 	For claims 15 and 16, Diez in view of Offer teaches the invention as claimed and discussed above but Diez in view of Offer fails to teaches wherein the at least one hot wire electrode is arranged in alignment with and ahead of the cold wire electrode with respect to a welding direction and wherein the at least one hot wire electrode is arranged in alignment with and behind the cold wire electrode with respect to a welding direction.
	Diez in view of Offer discloses the claimed invention except for the rearrangement of the at least one hot wire electrode and the cold wire electrode. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange at least one hot wire electrode and the cold wire electrode, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange at least one hot wire electrode and the cold wire electrode for the purpose of simplifing filler material equipment and controls; and higher joint overall production fill rates. 

 	Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diez et al (2007/0284351) in views of Offer (5714735) 	
 	For claim 18, Diez welding head (fig.1) (abstract) comprising:

a contact device (20 as shown in fig.1) with an electrically insulated duct and at least one additional duct (30a and 30b as shown in fig.1), wherein the at least one hot wire electrode (60a as shown in fig.1) extends through the at least one additional duct and the cold wire electrode extends through the electrically insulated duct so that the cold wire electrode is electrically insulated from the at least one hot wire electrode (60a as shown in fig.1) (par.23);
a first wire feeder unit (the wires 60a and 60b are fed to the welding heads 21) for feeding the at least one hot wire electrode towards the contact device (20 as shown in fig.1) (par.22).
Diez fails to teach a second wire feeder unit for feeding the cold wire electrode towards the contact device.
Offer, similar wire feeder, teaches a second wire feeder unit for feeding the cold wire electrode towards the contact device (col.13, lines 1-6). 
It would have been obvious to one ordinary skill in the art to modify Diez with a second wire feeder unit as taught by Offer in order to improve the melt-off efficiency at predetermined heat input levels, and therefore to increase the joining productivity (Offer, col.12, lines 59-61). 	

	Offer further teaches a first wire straightening unit (20a as shown in fig.1a) for straightening the at least one hot wire electrode; and a second wire straightening unit (20b as shown in fig.1a) for straightening the cold wire electrode (col 7, lines 58-68 to col.8, lines 1-5).
It would have been obvious to one ordinary skill in the art to modify Diez with a wire straightening unit as taught by Offer in order to control the aiming consistency for each of the multiple fillers even with substantial amounts of "cast" in the filler shape after being unwound from a spool (Offer, abstract). 
 	For claim 20, Diez in view of Offer teaches the invention as claimed and discussed above but Diez fails to teach wherein: the second wire feeder unit receives the cold wire electrode from the second wire straightening unit and feeds the cold wire electrode towards the first wire straightening unit; the first wire straightening unit includes a first electrically insulating portion for the cold wire electrode that electrically insulates the cold wire electrode from the at least one hot wire electrode while the first wire straightening unit straightens the at least one hot wire electrode, the first electrically insulating portion allowing the cold wire electrode to pass to the first wire feeder unit; and the first wire feeder unit includes an electrically insulating portion for the cold wire electrode that electrically insulates the cold wire electrode from the at least one hot 
	Offer further teaches wherein: the second wire feeder unit receives the cold wire electrode from the second wire straightening unit and feeds the cold wire electrode towards the first wire straightening unit (20a as shown in fig.1) (col 7, lines 58-68 to col.8, lines 1-5),; the first wire straightening unit includes a first electrically insulating portion for the cold wire electrode that electrically insulates the cold wire electrode from the at least one hot wire electrode while the first wire straightening unit straightens the at least one hot wire electrode (col 7, lines 58-68 to col.8, lines 1-5), the first electrically insulating portion allowing the cold wire electrode to pass to the first wire feeder unit; and the first wire feeder unit includes an electrically insulating portion for the cold wire electrode that electrically insulates the cold wire electrode from the at least one hot wire electrode while the first wire feeder unit feeds the at least one hot wire electrode towards the contact device (col 12, lines 58-68 to col.13, lines 1-5).
It would have been obvious to one ordinary skill in the art to modify Diez with a wire straightening unit as taught by Offer in order to control the aiming consistency for each of the multiple fillers even with substantial amounts of "cast" in the filler shape after being unwound from a spool (Offer, abstract). 


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROBERT J UTAMA/Primary Examiner, Art Unit 3715